 


114 HR 1187 IH: To amend title 38, United States Code, to adjust certain limits on the guaranteed amount of a home loan under the home loan program of the Department of Veterans Affairs.
U.S. House of Representatives
2015-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1187 
IN THE HOUSE OF REPRESENTATIVES 
 
February 27, 2015 
Mr. Zeldin (for himself, Mr. Takano, and Ms. Lofgren) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to adjust certain limits on the guaranteed amount of a home loan under the home loan program of the Department of Veterans Affairs. 
 
 
1.Amount of loan guaranteed under home loan program of Department of Veterans Affairs 
(a)Adjustment of loan limitSection 3703(a)(1) of title 38, United States Code, is amended— (1)in subparagraph (A)(i)(IV)— 
(A)by striking the lesser of; and (B)by striking or 25 percent of the loan; and 
(2)in subparagraph (C), by striking Freddie Mac and all that follows through the period and inserting amount of the loan.. (b)Effective dateThe amendments made by this section shall apply with respect to a loan guaranteed under section 3710 of title 38, United States Code, on or after the date that is 30 days after the date of the enactment of this Act.  
 
